                Case 1:20-cv-00723-SAB Document 16 Filed 09/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID HERNANDEZ,                                  Case No. 1:20-cv-00723-SAB

12                   Plaintiff,                         ORDER RE STIPULATION TO EXTEND
                                                        TIME TO RESPOND TO DISCOVERY
13            v.                                        REQUESTS

14    SINGH JAGMOHAN,                                   (ECF No. 15)

15                   Defendant.

16

17
              On September 18, 2020, the parties filed a stipulation for an extension of time for
18
     Defendant Singh Jagmohan to respond to interrogatories, requests for admissions, and requests
19
     for production of documents that were served August 20, 2020. Pursuant to the stipulation of the
20
     parties, IT IS HEREBY ORDERED that Defendant shall serve his responses to the discovery
21
     requests on or before October 9, 2020.
22

23 IT IS SO ORDERED.

24
     Dated:     September 21, 2020
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                    1
